Citation Nr: 1450175	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-07 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for numbness and trembling, right upper extremity, to include as due to exposure to herbicide agents and/or low back disability and/or diabetes mellitus.

3.  Entitlement to service connection for numbness and trembling, left upper extremity, to include as due to exposure to herbicide agents and/or low back disability and/or diabetes mellitus.

4.  Entitlement to service connection for muscular pain, right lower extremity, to include as due to exposure to herbicide agents and/or low back disability and/or diabetes mellitus.

5.  Entitlement to service connection for muscular pain, left lower extremity, to include as due to exposure to herbicide agents and/or low back disability and/or diabetes mellitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2014, the Board issued a decision which, in part, denied the issue of entitlement to service connection for hypertension, to include as due to exposure to herbicide agents.  The Veteran appealed this portion of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a July 2014 Joint Motion for Remand (Joint Motion), the Court remanded this issue for additional development and consideration.

The Board's February 2014 decision also remanded the issues of entitlement to service connection for numbness and trembling, bilateral upper extremities, to include as due to exposure to herbicide agents and/or low back disability and/or diabetes mellitus; and entitlement to service connection for muscular pain, bilateral lower extremities, to include as due to exposure to herbicide agents and/or low back disability and/or diabetes mellitus, for additional evidentiary development.  

During the course of this appeal, the Veteran raised the issue of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents.  Although previously referred to the RO, the issue remains unadjudicated.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the RO for appropriate action.  


VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2014).  In February 2014, the Board issued a decision which, in part, denied the issue of entitlement to service connection for hypertension, to include as due to exposure to herbicide agents.  The Veteran appealed this portion of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a July 2014 Joint Motion for Remand (Joint Motion), the Court remanded this issue for additional development and consideration.  Accordingly, that part of the Board's July 2014 decision that denied the issue of entitlement to service connection for hypertension, to include as due to exposure to herbicide agents is vacated herein, and a new decision on this issue will be entered as if the July 2014 decision had never been issued.

REMAND

The Veteran contends that service connection is warranted for hypertension, numbness and trembling in his upper extremities and muscular pain in his lower extremities.  Further development is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A.  Hypertension

The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad.of Sci., Inst. Of Med., Veterans & Agent Orange: Update 2010 (2011).  The July 2014 Joint Motion contends that this evidence requires VA to obtain a medical opinion as to whether the Veteran's current hypertension is related to his inservice exposure to herbicide agents.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (third element requiring "an indication" that a current condition "may be associated" with service establishes a "low threshold"); see also 38 C.F.R. § 3.159(a)(1) (2014).  ("Competent medical evidence means evidence provided by a person who is qualified thorough education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the Board finds that the RO must schedule the Veteran for an examination to address the issue of whether his current hypertension was incurred or aggravated during his military service, including his inservice exposure to herbicide agents.

B.  Intertwined Issues

During the course of this appeal, the Veteran raised the issue of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents.  He also claimed that this condition has caused or aggravated the numbness and trembling in his upper extremities and the muscular pain in his lower extremities.  As such, the issue of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents, must be addressed by the RO prior to the Board's final adjudication of the issues which are on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Pursuant to the Board's February 2014 remand, the RO was to adjudicate the intertwined issue of entitlement service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents, prior to consideration of the remaining issues in this appeal.  As this was not done, this issue is again referred for consideration by the RO prior to the final adjudication of the remaining issues on appeal herein.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examination to determine whether his current hypertension is related to his military service, including his inservice exposure to herbicides.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Based upon a review of the claims file, examination of the Veteran, and review of the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update), the examiner should provide an opinion as whether the Veteran's hypertension related to his period of service, to include his inservice exposure to herbicides.  In forming this opinion, the examiner must be informed that due to the Veteran's service in Vietnam, it is presumed that he was exposed to herbicides.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

2.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  The RO must take all appropriate actions required to adjudicate the raised claim of entitlement to service connection for diabetes mellitus, type II, to include as due to inservice exposure to herbicide agents.  The Veteran must be informed in writing of the resulting decision and his associated appellate rights.  This issue is not on appeal unless there is a timely notice of disagreement and a substantive appeal filed. 

4.  After completing all of the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims remaining on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

